                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                      ANGHARAD K. WILSON
Corporation Counsel                              100 CHURCH STREET                                        Senior Counsel
                                                 NEW YORK, NY 10007                                Phone: (212) 356-2572
                                                                                                     Fax: (212) 356-3509
                                                                                                    awilson@law.nyc.gov


                                                                      November 20, 2020

        BY ECF
        Honorable Kiyo Matusmoto
        United States District Judge
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201

        Re:      Clint Tess v. City of New York, et al., 18-cv-6542 (KAM)(RLM)

        Your Honor:

                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, and the attorney assigned to the defense of this matter. Defendants write, pursuant
        to the Court’s individual rules, to request a pre-motion conference in anticipation of Defendants’
        Partial Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56.

        Facts Alleged for Purposes of Defendants’ Motion. On June 16, 2016, shortly before 11:00 a.m.,
        Plaintiff Clint Tess was driving in the vicinity of Surf Avenue and West 5th Street in the Coney
        Island section of Brooklyn. (Deft 56.1 ¶¶ 1-2). Officer Francis Jackson and Lieutenant Douglas
        Kautter observed that Plaintiff’s car had a damaged side view mirror and pulled him over. Id. at
        ¶¶ 3,4,6. When Officer Jackson performed a warrant search, he discovered that Plaintiff had an
        open warrant. Id. at ¶¶ 7-8. Officer Jackson then asked him to get out of the car, placed him
        under arrest, and handcuffed him. Id. at ¶ 9. After Plaintiff was handcuffed and arrested, Officer
        Jackson pat-frisked him. Id. at ¶ 10. Shortly thereafter, Officers Omar Eltabib and John Sanchez
        arrived on the scene. Id. at ¶ 11. Plaintiff alleges that Officer Eltabib struck him in the chest
        once without provocation with the heel of his hand. Id. at ¶ 12. Shortly thereafter, Plaintiff was
        transported to the 60th Precinct, which was approximately two blocks away. Id. at ¶¶ 14-15.

                At some point after Officer Eltabib struck him, Plaintiff began to request medical
        attention from the defendant officers. Id. at ¶¶ 13,15. An ambulance was called, and Plaintiff
        was transported to Coney Island Hospital approximately 20-30 minutes after arriving at the
        precinct, leaving the precinct at around 11:30 a.m. Id. at ¶¶ 16-17. Plaintiff, who has sickle cell
        disease, was diagnosed with a sickle cell crisis and admitted to the hospital. Id. at ¶ 18. Plaintiff
remained in the hospital until June 28, 2016, when he was arraigned at his bedside. Id. at ¶¶ 27.
He was released on his own recognizance in connection with the open warrant case and an
adjournment in contemplation of dismissal on the vehicle violation, which was sealed
immediately. Id. at ¶¶ 28-29.

False Arrest. Under New York law, “[a]n arrest is privileged if it is made pursuant to a lawful
warrant.” Andersen v. United States, No. 98-CV-4782 (ADS), 2001 U.S. Dist. LEXIS 24469,
at *33 (E.D.N.Y. July 20, 2001) (citing Collins v. Brown, 514 N.Y.S.2d 538, 540 (N.Y. App.
Div. 3d Dep’t. 1987). It is undisputed that Plaintiff had an open arrest warrant on June 16, 2016,
and that Officer Jackson was aware of that warrant when he arrested Plaintiff. Plaintiff’s arrest
was thus privileged based on the open warrant. Further, there was probable cause to arrest
Plaintiff based on the broken side mirror on his car. See, Aikman v. County of Westchester, 491
F. Supp. 2d 374, 381 (S.D.N.Y. 2007) (finding that defendant officers “clearly had probable
cause to believe Plaintiff violated New York traffic laws” where they observed that the plaintiff
had a cracked side mirror on his car). Based on that probable cause, defendants were entitled to
arrest Plaintiff for the traffic violation. See Atwater v. City of Lago Vista, 532 U.S. 318, 354
(2001) (“If an officer has probable cause to believe that an individual has committed even a very
minor criminal offense in his presence, he may, without violating the Fourth Amendment, arrest
the offender.”).1

Unreasonable Search. Plaintiff has failed to establish that any search to which he was subject
was unreasonable. “When an arrest is made, it is reasonable for the arresting officer to search the
person arrested in order to remove any weapons that the latter might seek to use in order to resist
arrest or effect his escape. Otherwise, the officer’s safety might well be endangered, and the
arrest itself frustrated.” Chimel v. California, 395 U.S. 752, 762-63 (1969). Plaintiff testified at
his deposition that he was pat-frisked after he was placed under arrest and put into handcuffs.
Because the search of Plaintiff occurred after he was lawfully arrested, the search was a
permissible search incident to arrest and Plaintiff’s claim for unreasonable search must be
dismissed.

Delay in Arraignment. It is well-established that the Fourth Amendment requires a prompt
judicial determination of probable cause after a warrantless arrest. County of Riverside v.
McLaughlin, 500 U.S. 44, 56 (1991); Gerstein v. Pugh, 420 U.S. 103, 125 (1975). The crux of
the constitutional violation is imprisonment without a judicial probable cause determination;
therefore, where an individual is arrested pursuant to a valid warrant, there is no constitutional
violation for delayed arraignment. Wells v. Manhattan Criminal Court Arraignment #3, 99 Civ.
1298 (DLC), 2000 U.S. Dist. LEXIS 5174, at *4-5 (S.D.N.Y. Apr. 20, 2000) (dismissing case
where plaintiff alleged excessive pre-arraignment detention where he was held for 17 days prior
to arraignment on charges for which there was a valid warrant).2 Plaintiff was undisputedly held

1
   Even if there was not actual probable cause for these charges, there was arguable probable cause, entitling
defendants to qualified immunity. Lennon v. Miller, 66 F.3d 416, 420-21 (2d Cir. 1995).
2
  To the extent the Court interprets Plaintiff’s delay in arraignment claim as a claim for malicious prosecution claim,
as described in Wells, 2000 U.S. Dist. LEXIS 5174, at * 6-7, that claim must fail as well. At a minimum, it fails
because Plaintiff’s open case was not favorably terminated, as Plaintiff accepted an ACD in connection with that
matter. See, Shain v. Ellison, 273 F.3d 56, 68 (2d Cir. 2001).



                                                          2
on a valid open warrant; therefore, his claim for excessive pre-arraignment detention must fail.3

Denial of Medical Care. To prevail on a constitutional claim of deliberate indifference to
medical needs, a plaintiff must prove that he suffered from an objectively serious medical
condition, which the defendants knew of and deliberately disregarded. Estelle v. Gamble, 429
U.S. 97, 104 (1976). It is undisputed that Plaintiff arrived in the emergency room at Coney Island
Hospital approximately 45 minutes after he was arrested. The short amount of time that elapsed
between Plaintiff’s arrest and his arrival in the emergency room does not support a claim for
deliberate indifference to medical needs. See, Osuna v. City of New York, No. 08-CV-4759, 2009
U.S. Dist. LEXIS 66282, at *5 (S.D.N.Y. July 30, 2009) (highlighting the undisputed evidence
that the plaintiff was admitted to a hospital no later than 75 minutes after arrest).4

Failure to Intervene. There can be no failure to intervene where there was no constitutional
violation. Feinberg v. City of New York, No. 99 Civ. 12127, 2004 U.S. Dist. LEXIS 16098, at *4
(S.D.N.Y. Aug. 13, 2004) (“If the Court determines that the officer’s conduct did not violate a
constitutional right, however, the analysis ends.”). Accordingly, because Plaintiff’s claims fail
for the reasons described above, Plaintiff cannot maintain a claim for failure to intervene related
to those claims.

        Moreover, Plaintiff’s claims for failure to intervene related to the remaining excessive
force claim must also fail. Liability for failure to intervene may only attach when “the officer had
a realistic opportunity to intervene and prevent the harm.” Jean-Laurent v. Wilkinson, 540 F.
Supp. 2d 501, 512 (S.D.N.Y. 2008). Plaintiff alleges that Officer Eltabib suddenly and without
warning struck him a single time in the chest. Given the lack of warning and the limited duration
of Officer Eltabib’s alleged use of force, none of the officers at the scene (and certainly none of
those who were not present at the scene) had a realistic opportunity to intervene.

Monell. Initially, Plaintiff’s Monell claim must be dismissed because Plaintiff has failed to allege
an underlying constitutional violation with respect to the foregoing claims for the reasons
described above. See, City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986).

        Moreover, in order to maintain a claim for municipal liability pursuant to Monell, “[t]he
plaintiff must first prove the existence of a municipal policy or custom in order to show that the
municipality took some action that caused his injuries . . . Second, the plaintiff must establish a
causal connection -- an “affirmative link” -- between the policy and deprivation of his
constitutional rights.” Vippolis v. Village of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985), cert.
denied, 480 U.S. 916 (1987). Plaintiff has failed to prove the existence of any unconstitutional
policy and further, has not established any causal connection between any municipal policy and
the purported violation of Plaintiff’s constitutional rights.

3
  Plaintiff purports to name over a dozen officers in connection with the claimed excessive detention. The claims
against these individuals should also be dismissed for lack of personal involvement. See, Littlejohn v. City of New
York, 795 F.3d 297, 314 (2d Cir. 2015)
4
  Additionally, Defendants are entitled to qualified immunity in connection with this claim because it was not clearly
established that a delay of 45 minutes to obtain medical treatment violated Plaintiff’s constitutional rights. See,
Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (citations omitted).



                                                          3
                                  Respectfully submitted,




                                  Angharad Wilson
                                  Senior Counsel
cc:   All Counsel (via ECF)




                              4
